Citation Nr: 0404212	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  97-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for a right 
hand disability claimed as due to surgical treatment in June 
1987 by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to December 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO).  In June 
1998, the Board remanded this matter to the RO for 
readjudication due to a change in the applicable law.  The RO 
complied with the instructions on remand and has returned the 
case to the Board for further appellate review.


FINDING OF FACT

It is not shown that the veteran has any additional right 
hand disability as a result of VA surgical treatment in June 
1987.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C. § 1151 for a right hand disability claimed as due 
to VA surgical treatment in June 1987 are not met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of various rating 
decisions, the March 1997 Statement of the Case, the June 
1998 Board remand, and December 1998, January 1999, January 
2003, and May 2003 letters from the RO.  The VCAA had not 
been enacted at the time of the initial adjudication of the 
veteran's claim; however, the documents mentioned above 
informed the veteran of the basis for the denial of his 
claim, of the type of evidence that he needed to submit to 
substantiate his claim, and of all regulations pertinent to 
his claim.  The May 2003 letter specifically advised the 
veteran of the provisions of the VCAA.  

The RO provided assistance to the veteran by obtaining the 
pertinent VA clinical records and private medical records.  
The RO also arranged for a VA medical examination and opinion 
regarding the claim.  Finally, the veteran did not appear for 
a personal hearing scheduled in March 1998, and withdrew his 
request for any future hearing.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and expenditure of VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993)  

The veteran believes that his current right hand disability 
is the result of VA surgical treatment in June 1987.  VA 
clinical records show that he presented in May 1987 with 
complaint of a lump on his right wrist for years.  He was 
informed of the attendant risks and granted consent for 
excision of the mass.  In June 1987, he underwent excision of 
a right wrist ganglion.  Because the ganglion was so large, 
the skin was trimmed before the wound was closed.  Surgical 
and post-surgical notes reveal no complications; the veteran 
was released from the hospital the following day.  

In January 1988, the veteran complained of weakness and an 
inability to use his right thumb for the past three months.  
In February 1988, an EMG and nerve conduction study of the 
right hand were performed.  The EMG found no abnormality but 
nerve conduction study findings were considered compatible 
with peripheral neuropathy.  At a follow-up visit in April 
1988, it was observed that right thumb flexion was weak.  The 
assessment was right 5th nerve peripheral neuritis.  In 
August 1988, the veteran reported progressive loss of use of 
the right hand.  It was noted that he had problems with 
interosseous wasting on the right side where he had the 
ganglion removed and with the right upper extremity.  The 
assessment was cervical arthritis, probable spondylosis.  An 
x-ray report confirmed marked spondylosis of the cervical 
spine with bony spurring.

In January 1989, the veteran was followed for cervical 
arthritis and peripheral neuropathy.  In February 1989, he 
reported weakness and disability of the right hand for the 
past 18 months.  He complained of wasting of the muscles 
between the thumb and the index finger, and that he could not 
use the thumb to grip or hold fine objects.  Physical 
examination of the hand revealed marked interosseous wasting, 
weakness of index abduction, and an inability to abduct the 
thumb.  An x-ray of the cervical spine found marked 
degenerative joint disease, a right wrist x-ray showed mild 
degenerative disease in the small joints of the fingers and 
thumb.  The diagnostic impression was ulnar neuropathy and 
possible median neuropathy, right hand.  An EMG suggested 
that the right ulnar nerve was blocked in the forearm 
proximal to the wrist crease.  The EMG consultation report 
observed that the right hand had practically normal sensation 
but exhibited marked guttering and atrophy of the dorsal 
interossei and some of the thenar eminence.  

In March 1989, the veteran presented with marked atrophy of 
the interosseous muscle of the right hand.  It was observed 
that the past EMG findings of neuropathy and blocked motor 
component were contradictory.  Consequently, another EMG was 
performed in April 1989 but the findings were determined to 
be inconclusive because they were suggestive of compressions 
at several sites.  On motor conduction study of the right 
ulnar nerve the clinical impression was moderately severe 
motor-more-than-sensory distal right ulnar neuropathy with 
several sites of damage: the olecranon groove of the elbow, 
probably the wrist, and possibly even the upper arm.  A 
history of known severe cervical spondylosis was also noted.

In August 1989, a neurology consultation noted that the 
veteran had a large ganglion removed from the lateral aspect 
of his right wrist in June 1987.  Since that time, he had 
atrophy of the interosseous spaces and inability to adduct 
the fingers and thumb.  The physician opined that the 
veteran's loss of function was probably due to compromise of 
the nerve within the ganglion cyst scar or unavoidable injury 
to the ulnar nerve at the time of the removal of the ganglion 
cyst.  

On May 1996 private neurological consultation, the physician 
did not have the veteran's medical records to review, and the 
veteran provided the history of ganglion removal.  The 
diagnosis was long-standing evidence of right median and 
right ulnar neuropathy with some atrophy of flexor muscles of 
the right forearm, possibly due to disuse atrophy, and 
evidence of a torn right biceps, also chronic.

In July 1996, the veteran presented for VA treatment for a 
recent right shoulder injury.  A history of ganglion surgery 
of the right hand with possible resultant nerve strangulation 
was noted.  In November 1996, a neurology consultation found 
severe right ulnar and median nerve damage.  In December 
1996, an EMG and nerve conduction study found severe muscle 
atrophy of the right hand due to median entrapment across the 
wrist and entrapment of the ulnar nerve at the wrist and 
elbow.  A March 1997 neurology consultation observed no 
movement of the right abductor pollicis brevis or interossia 
3-4/5 right flexor carpi ulnaris tendon.  The assessment was 
with end stage involvement right median and ulnar nerve at 
wrist; questionable right ulnar nerve entrapment at elbow.  A 
November 2002 x-ray of the right hand found mild degenerative 
arthritis and osteoporosis.

On June 2003 VA examination, the examiner reviewed the entire 
claims file from the date of the June 1987 surgery.  It was 
observed that the veteran had undergone a successful removal 
of a ganglion cyst from the ulnar side of the right distal 
forearm.  He was discharged from the hospital the next day 
with no complaints.  In January 1988, he had presented with 
complaints of weakness of the right thumb and index finger of 
three months duration.  The examiner noted that these records 
also revealed that the veteran had cervical arthritis and 
that he exhibited a left thumb and index finger weakness as 
well as on the right.  The examiner also discussed the 
various EMG findings and the medical opinions of record.  On 
examination, the veteran reported a stinging sensation and 
pain of both forearms that had been worsening over the years.  
He also had been unable to oppose the left thumb and little 
finger for several years.  Physical examination of the right 
hand found severe atrophy of all musculature innervated by 
both the median and ulnar nerves.  There was no sensory 
deficit, but there was severe intrinsic atrophy of the whole 
hand.  The veteran could not abduct the hand and there was 
marked weakness of the right wrist extensor and flexor with 
weak grip.  Right forearm musculature was markedly atrophied.  
Physical examination of the left hand found an inability to 
oppose the thumb to the fifth finger and significant atrophy 
of the thenar eminence, but less than on the right.  

The examiner stated that the current MRI showed severe 
advanced degenerative osteoarthritis of the cervical spine 
with a severe spinal stenosis due to a large central 
herniated disc, more to the right.  A nerve conduction test 
showed involvement of the median nerve bilaterally and right 
ulnar neuropathy.  The diagnosis was status post excision of 
the ganglion from the ulnar border of the right wrist; spinal 
stenosis due to central disc herniation at C5-C6 with 
involvement of C6, C7, and C8 roots secondary to bilateral 
spinal cord compression; and spinal stenosis involving the 
left median nerve.  The examiner opined that there was no 
credible link or relationship between the excision of the 
ganglion in June 1987 and the subsequent complaints of 
weakness and inability to use the right thumb and index 
finger.  He noted that neurological examination was 
completely normal when the veteran was discharged from the 
hospital.  He pointed out that the motor function of the 
thumb and index finger is controlled by the median nerve, not 
the ulnar nerve.  Anatomically, it was inconceivable that the 
median nerve could have been damaged by excision of the cyst 
on the opposite side of the wrist.  He also emphasized that 
the veteran had involvement of the left upper extremity and 
right shoulder muscle atrophy.  In conclusion, the veteran's 
current disability of the right hand had absolutely nothing 
to do with a simple excision of the ganglion.  Rather, it was 
due entirely to the large central cervical disc herniation 
associated with severe cervical spondylosis, involving both 
hands, predominantly the right.  The seemingly contradictory 
EMG findings and involvement of both median nerves could only 
be explained by central involvement.

Under the applicable law, when a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination furnished by 
the VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2002).  In 1997, during the pendency of this 
appeal, 38 U.S.C.A. § 1151 was amended to require a finding 
of fault on the part of the health care providers or an 
unforeseeable event in order for any resulting disability to 
be compensable.  This amendment to the law applies only to 
claims filed on or after October 1, 1997.  Because the 
veteran's claim was filed prior to October 1, 1997, it is 
properly adjudicated under the law in effect prior to the 
amendment.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  

Under the law in effect prior to October 1, 1997, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA is 
not considered.  If a veteran suffers disability or 
additional disability as the result of VA hospital care, 
medical or surgical treatment, or examination, and such 
disability is not the result of his own willful misconduct, 
compensation for the disability is warranted.  Establishing 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
requires 1) additional disability, 2) VA treatment, and 3) a 
nexus between the treatment and the additional disability.  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).  The veteran must show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  

Applying the above law to the facts of this case, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim.  The record fails to establish that the 
veteran has any additional right hand disability as a result 
of VA surgical treatment.  In so finding, the Board accords 
much weight to the June 2003 opinion of the VA medical 
examiner.  While the record clearly shows that the veteran 
has a right hand disability, the diagnostic findings have 
been largely inconclusive.  A VA examiner reviewed the entire 
claims file and reconciled the various diagnoses and findings 
of record.  He concluded that the veteran's right hand 
problems were due to his cervical spine disability.  This 
opinion is supported by the medical evidence of record, 
including the history of cervical spine arthritis and the 
recent finding of a herniated cervical disc.  The examiner 
found that the veteran's current right hand disability had no 
relationship to the ganglion excision performed in June 1987.  
The examiner provided sound medical reasoning for this 
opinion, including the significance of the location of the 
ganglion, the functions controlled by the ulnar and median 
nerves, and the fact that there was left hand symptomatology 
(without VA surgery).  The Board finds that because it 
contains a more detailed explanation, this opinion outweighs 
in probative value the August 1989 suggestion by a VA 
neurologist that the veteran's right hand symptoms may be 
related to the ganglion scar.  

In summary, the preponderance of the evidence is against a 
finding that any current additional right hand disability has 
resulted from VA surgery in June 1987.  Hence, benefits under 
38 U.S.C. § 1151 must be denied.


ORDER

Entitlement to benefits under 38 U.S.C. § 1151 is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



